UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

RICHARD A, MOTT
Case No. 2:19-cv-5502
Plaintiff, JUDGE EDMUND A. SARGUS, JR.
v.

DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,

Defendant.
OPINION AND ORDER

The matter before the Court is Defendant United States of America’s, named and sued as
the Department of Treasury, Internal Revenue Service, Motion to Withdraw its Motion to
Withdraw the Reference of Adversary Proceeding ECF No. 2 and Terminate Proceedings (ECF
No. 5). The United States asserts the Motion to Withdraw was filed to consolidate the proceeding
with a civil matter (“Case 4280”) pending in the district court involving identical tax assessments
made against J. Doug Mott, an individual who is not in bankruptcy. United States v. Jan Douglass
Mott, Case No. 2:19-cv-4280 (S.D. Ohio filed Sept. 25, 2019). The parties in Case 4280 stipulated
to judgment which was entered by the district court on January 27, 2020. Id. Accordingly, the
United States now request it be permitted to withdraw its motion.

The Motion to Withdraw its Motion to Withdraw the Reference of Adversary Proceeding
ECF No. 2 and Terminate Proceedings (ECF No. 5) is GRANTED. Accordingly, the Motion
(ECF No. 2) is DENIED as MOOT. The Clerk is DIRECTED to close this case.

IT IS SO ORDERED.

=a %- ave >

DATE EDMUND A. SARGUS, JR.
UNITED STATES DISTRICT JUDGE
